Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to initially filed application dated 10/08/2020.  Claims 1-20 are currently pending, and claims 6-10 have been withdrawn.  Claims 1-5 and 11-20 are currently being examined in this reply.

Specification
The disclosure is objected to because of the following informalities: 
Gramatical and typo errors throughout the specification and claims, such as the following examples:¶ 0006 “in each of stores”,  ¶ 0007 “for each the store identifier” ¶ 0008 “an application example to a facility” ¶ 0011 “for each of transaction” etc.. Claim 1 “for each of transactions”, “for each the store” etc..
.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 11-15, and 16-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea grouping of Certain Methods of Organizing Human Activity without significantly more. The claims recite: 
An accounting processing method executed by an accounting device comprising a processor, the accounting processing method comprising: receiving an input of a customer identifier for identifying a customer who performs accounting; acquiring, from a storage device that stores registration data by store generated for each of transactions in each of stores, which occupy a facility, and including transaction data indicating details of a purchase target commodity, a customer identifier of the customer who purchases the commodity, and a store identifier for identifying a store that sells the commodity, the registration data by store including the customer identifier received in the receiving; executing accounting processing for the purchase target commodity based on the registration data by store acquired in the acquiring; and outputting the details of the purchase target commodity for each the store identifier based on the registration data by store acquired in the acquiring.
This judicial exception is not integrated into a practical application because the instant claims are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions. The claims do not present an improvement to technology but rather present claims to an abstract idea requiring no more than a generic computer to perform generic computer functions, the claims do not present a particular machine but rather a generic computer processor performing generic computer functions of calculating and analyzing data, and that no such specific transformation is present in the claims as per the MPEP 2106.05 (c).
A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2105(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “whether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “if a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018). 
 	Accordingly, the examiner has searched the claim(s) to determine whether there are any “additional features” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “abstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

 	In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:

Processor, storage device – for storing information, performing method steps such as receiving/sending information, performing calculations, displaying information.  -  
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
 	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0066751 A1 to Glazer et al. (“Glazer”), in view of TW201933239A to Trusted Solutions Corp, in view of United States Patent No. 10055769 B1 to Todd et all (“Todd”).


In regards to claims 1, Glazer discloses the following limitations:
An accounting processing method executed by an accounting device comprising a processor, the accounting processing method comprising: receiving an input of a customer identifier for identifying a customer who performs accounting; acquiring, from a storage device that stores registration data by store generated for each of transactions in each of stores, which occupy a facility, and including transaction data indicating details of a purchase target commodity, a customer identifier of the customer who purchases the commodity, and a store identifier for identifying a store that sells the commodity, the registration data by store including the customer identifier received in the receiving; executing accounting processing for the purchase target commodity based on the registration data by store acquired in the acquiring; and (Glazer discloses a shopping system and method whereby a user is able to shop multiple single stores and perform a single checkout at any time without the need to checkout at each of the individual stores.  see at least Abstract, Figure 5, and ¶ 0085)
Glazer does not appear to specifically disclose the following limtiations:
receiving an input of a customer identifier for identifying a customer
acquiring.. a customer identifier…and a store identifier
outputting the details of the purchase target commodity for each the store identifier based on the registration data by store acquired in the acquiring.
The Examiner provides Trusted Solutions Corp to teach the following limitations:
receiving an input of a customer identifier for identifying a customer
acquiring.. a customer identifier…and a store identifier (Trusted Solutions Corp teaches a system and method of allowing a user to shop multiple brick and mortar stores, a web based shopping mall and individual shopping sites, that all are connected via the internet and share an inventory and POS network/database infrastructure.  Further teaches acquiring a customer and store ID for use in performing a transaction for the user.  see at least Abstract and pages 4 and 6-8 “The road shopping page accounts for each product information of the payment product, and the product information includes: a product number, a product name, a product quantity, a product unit price, a customer name, and a customer request, and the product number includes the product belongs to the exclusive terminal sales.” and further provides for outputting a receipt for items purchased see at least page 9 “Invoices and receipts for this transaction can be given to consumers by known e-commerce operations, such as mailing, retaining electronic files or sending electronic files to consumers. It can also be taken by the consumer when picking up the goods at the store.”
Therefore It would have been obvious to one of ordinary still in the art to include in the system and method of Glazer the teachings of Trusted Solutions Corp, in order to facilitate member/item tracking in a shared database, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Todd to teach the following limitations:
outputting the details of the purchase target commodity for each the store identifier based on the registration data by store acquired in the acquiring. (Todd discloses organizing an invoice according to the total of each store shopped.  see at least Figure 4.)
Therefore It would have been obvious to one of ordinary still in the art to include in the system and method of Glazer the teachings of Todd, in order to provide a receipt for the combined checkout of Glazer, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



In regards to claims 2, Glazer does not appear to specifically disclose the following limitations:
wherein, in the output, a total amount of the purchase target commodity calculated for each of the registration data by store including the same store identifier is output.
The Examiner provides Todd to teach the following limitations:
wherein, in the output, a total amount of the purchase target commodity calculated for each of the registration data by store including the same store identifier is output. (Todd discloses organizing an invoice according to the total of each store shopped.  see at least Figure 4.)
Therefore It would have been obvious to one of ordinary still in the art to include in the system and method of Glazer the teachings of Todd, in order to provide a receipt for the combined checkout of Glazer, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 3-4, Glazer does not appear to specifically disclose the following limitations:
wherein the storage device adds accounting completion information indicating accounting completion to the registration data by store of a transaction for which accounting processing is performed on the store side and stores the accounting completion information, and in the acquiring, the registration data by store is acquired by excluding the registration data by store added with the accounting completion information from the registration data by store including the customer identifier received in the receiving. wherein the storage device adds accounting completion information indicating accounting completion to the transaction data of a commodity for which accounting processing is performed on the store side and stores the accounting completion information, and in the acquiring, the registration data by store is acquired by excluding the transaction data added with the accounting completion information from the registration data by store including the customer identifier received in the receiving.
The Examiner provides Trusted Solutions Corp to teach the following limitations:
wherein the storage device adds accounting completion information indicating accounting completion to the registration data by store of a transaction for which accounting processing is performed on the store side and stores the accounting completion information, and in the acquiring, the registration data by store is acquired by excluding the registration data by store added with the accounting completion information from the registration data by store including the customer identifier received in the receiving. wherein the storage device adds accounting completion information indicating accounting completion to the transaction data of a commodity for which accounting processing is performed on the store side and stores the accounting completion information, and in the acquiring, the registration data by store is acquired by excluding the transaction data added with the accounting completion information from the registration data by store including the customer identifier received in the receiving. (Trusted Solutions Corp teaches a system and method of allowing a user to shop multiple brick and mortar stores, a web based shopping mall and individual shopping sites, that all are connected via the internet and share an inventory and POS network/database infrastructure, allowing for updating and editing of shared transaction/inventory and individual transaction/stock information) 
 Further teaches acquiring a customer and store ID for use in performing a transaction for the user.  see at least Abstract and pages 4 and 6-8 “The road shopping page accounts for each product information of the payment product, and the product information includes: a product number, a product name, a product quantity, a product unit price, a customer name, and a customer request, and the product number includes the product belongs to the exclusive terminal sales.” and further provides for outputting a receipt for items purchased see at least page 9 “Invoices and receipts for this transaction can be given to consumers by known e-commerce operations, such as mailing, retaining electronic files or sending electronic files to consumers. It can also be taken by the consumer when picking up the goods at the store.”
Therefore It would have been obvious to one of ordinary still in the art to include in the system and method of Glazer the teachings of Trusted Solutions Corp, in order to facilitate member/item tracking in a shared database, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable


Claims 5, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0066751 A1 to Glazer et al. (“Glazer”), in view of TW201933239A to Trusted Solutions Corp, in view of United States Patent No. 10055769 B1 to Todd et all (“Todd”), in view of Official Notice.

In regards to claims 5, Glazer does not appear to specifically disclose the following limitations:
wherein the storage device correlates and stores a plurality of customer identifiers grouped into a same group, and in the acquiring, the registration data by store including the customer identifier received in the receiving is acquired and the registration data by store including other customer identifiers correlated with the customer identifier is acquired.
However the Examiner takes Official Notice that it is old and well known to collect and group customer identifiers and shopping profiles/behaviors for analysis and use for further marketing, advertising, shopping preferences etc.. Therefore It would have been obvious to one of ordinary still in the art to include in the system and method of Glazer the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable
Furthermore, the Applicant is reminded that the expression describing the request, specifically, “and the registration data by store including other customer identifiers correlated with the customer identifier is acquired," represent non-functional descriptive material since the recited characteristics of these limitations are not processed to carry out any positively recited steps or functions. As stated in MPEP 2111.05, where the claim is directed to "conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.” In the instant case, including other customer identifiers is meant to convey a meaning to a human since the computer system as a whole does not utilize this information for further processing. Therefore, no patentable weight will be given to these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/          Examiner, Art Unit 3627                                                                                                                                                                                              
/A. Hunter Wilder/Primary Examiner, Art Unit 3627